Citation Nr: 0111568	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  99-23 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for an 
anxiety disorder with claimed post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  He was a prisoner of war from January 1944 to 
May 1945.

His appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In September 1999, the veteran submitted a notice 
of disagreement with the decision, which increased the 
evaluation for his service-connected psychiatric disability 
(described for rating purposes as anxiety disorder with 
claimed PTSD) from 10 percent to 30 percent, effective from 
June 18, 1999.  A statement of the case was issued by the RO 
in September 1999, and a substantive appeal was received in 
September 1999.

The veteran apparently failed to report for an RO hearing in 
January 2000.  He requested in May 2000 a hearing before the 
Board in Washington, DC, but he withdrew that request by a 
letter in March 2001.  


FINDING OF FACT

The veteran's service-connected psychiatric disability is 
manifested by intrusive thoughts, depression, flashbacks, 
nightmares, some sleep impairment, mild memory loss and some 
panic attacks; it is not manifesting a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impaired 
judgment; impaired abstract thinking; disturbances in 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for service-connected anxiety disorder with claimed 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9400 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Among other 
things, it provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

The veteran in this case was afforded VA mental disorders 
examinations in August 1999 and August 2000.  The reports of 
these examinations are of record.  He has been receiving 
outpatient treatment at a VA facility, and the corresponding 
records are associated with the claims file.  The veteran was 
informed of the evidence that he should produce to further 
substantiate the claim by a statement of the case in 
September 1999 and supplemental statements of the case in 
November 1999 and June 2000.  He was given adequate time to 
respond thereto, and he has stated that he does not have any 
other argument or evidence to add to the record as it 
currently stands before the Board.  In light of these 
considerations, the Board concludes that there has been 
substantial compliance with the notice-assistance provisions 
of the Veterans Claims Assistance Act of 2000. 

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (2000).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned evaluations are based, as far as practicable, on 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran established service connection for the disorder 
on appeal in October 1983.  His anxiety disorder with PTSD is 
rated under the provisions of Diagnostic Code 9400.  A 30 
percent rating is warranted where the disorder is manifested 
by occupation and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The next higher rate of 50 percent rating is warranted where 
the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next higher rating of 70 percent is warranted where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

At a VA examination in August 1999, the veteran denied ever 
having been hospitalized for a psychiatric condition.  He 
indicated, however, that he had a suicide attempt in the 
past, but there had been no suicide attempts since that time.  
He also reported memory problems, impatience, irritability, 
fragmented sleep, unusual fears of heights and avoidance of 
large crowds.  He denied any appetite disturbance, feelings 
of paranoia, or auditory or visual hallucinations.  Mental 
status examination revealed that he was oriented to time, 
place, and person, and that his recall was fair.  He said 
that his hobby was "tinkering," and he wanted to become 
more involved with his family in the future.  He had four 
children, all grown and reportedly doing well.  He had 
maintained employment in construction, mostly as a carpenter, 
for about 19 years, and he last worked in the late 1970's 
running and leasing a gasoline station.  Objectively, the 
veteran was cooperative, alert, and talkative.  He appeared 
moderately anxious.  He was satisfactorily groomed and he sat 
with a composed facial expression.  Speech was verbose, but 
progressed unremarkably.  His mood was normal and affect was 
appropriate to the content of the discussion.  Perception 
appeared to be normal.  Memory was grossly unimpaired.  
General knowledge was consistent, and his insight and 
judgment were fair.  Suicidal risks were non-existent.  The 
examiner diagnosed a generalized anxiety disorder and 
indicated that the veteran's Global Assessment of Functioning 
(GAF) score was 51.

VA outpatient treatment records collectively show that the 
veteran was attending a prisoners of war discussion group 
periodically.  In May 1999, he initially appeared to be 
irritable, but as the discussion progressed, he seemed to be 
more relaxed.  The veteran's mood appeared "brighter" at a 
July 1999 meeting, which he attended with his wife.  He had 
good contact and denied depression at a meeting in September 
1999, but the report also shows that he was being prescribed 
with an anti-anxiety pill called Buspar, and he was diagnosed 
with dysthymic disorder.

Further outpatient treatment records present a somewhat 
conflicting disability picture.  A March 2000 treatment 
record shows that the members of the group appeared to have 
"[n]o major social work problems".  It was noted in March 
2000 that the veteran was in a good mood and he was 
contributing to the discussion with talk of his winter 
vacation.  He said that he would likely restart his 
counseling with the VA psychiatrist.  The group leader said 
that the veteran was not suicidal or assaultive.  The veteran 
was also in "good spirits" as of April 2000.  He said that 
his Buspar was no longer working, and he had become 
depressed.  He denied thoughts of harm toward himself or 
others.  His sleep was poor, and his appetite was good.  His 
wife reported that he was irritable and he had sleeping 
problems.  Nevertheless, the examiner assessed a GAF score of 
75.  Another treatment record from April 2000 shows that some 
of the veteran's symptoms were becoming worse.  He had some 
avoidance characteristics, and he felt angry and agitated at 
people who he viewed as being untrustworthy or hypocritical.  
No social work problems were identified at a May 2000 group 
meeting.  Nevertheless, another treatment record from May 
2000 shows that the veteran was having depression.  He was 
taking medications and denied side effects.  He again denied 
suicidal or homicidal ideation.  However, there were 
intrusive thoughts, flashbacks, and nightmares.  The veteran 
slept seven to eight hours per night, and his appetite was 
good.  Significantly, the veteran's GAF score was assessed as 
45.  On the other hand, the examiner characterized the 
veteran's insight as good, and judgment was moderate.  His 
attention was appropriate, but concentration was impaired.  
At a June 2000 session, the veteran expressed difficulty with 
anger control.  In July 2000, the veteran described symptoms 
of sleep disturbance, anxiety, irritability, and avoidance 
tendencies.

The veteran underwent a VA mental status examination in 
August 2000.  He described his war experiences to the 
examiner in detail at that time.  The examiner said that 
hygiene was appropriate, and there was no inappropriate 
behavior.  The veteran made some comments that he had 
experienced suicidal thoughts in the past.  The rate and flow 
of his speech were mildly accelerated.  Panic attacks were 
reported, although he said that they did not have an extended 
duration.  The veteran reported that his depression and 
nightmares were increasing.  Dysthymia with anxiety features 
was diagnosed, and the veteran had a GAF score of 75.

Outpatient treatment records show that the group leader 
diagnosed PTSD and said that the symptoms were "severe but 
improved."  The veteran was not suicidal or assaultive.  In 
September 2000, the veteran reportedly had variable moods.  
He would become upset if he witnessed another person being 
mistreated.  He would become irritable if the weather was 
poor because he could not go outdoors.  He had intrusive 
memories.  The veteran was preparing to leave for winter 
vacation.

In light of this evidence, the Board must conclude that the 
preponderance of the evidence is against entitlement to an 
evaluation in excess of the current 30 percent for the 
veteran's service-connected psychiatric disability.  The most 
probative evidence showing that the veteran should have an 
increased rating for his anxiety disorder with PTSD is the 
assessment of a GAF score of 45 in May 2000.  The Diagnostic 
and Statistical Manual of Mental Disorders, 4th Ed. (DSM-IV), 
indicates that a GAF score of 41 to 50 reflects serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  However, other than the May 2000 assessment, 
the other GAF scores were consistently 75.  In fact, a 
subsequent examination in August 2000 resulted in a GAF score 
of 75.  The DSM-IV reflects that a GAF score of 71 to 80 
connotes that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument), and no more 
than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).

The Board is cognizant that the veteran has indicated that he 
has symptoms including intrusive thoughts, depression, 
flashbacks, nightmares, and some panic attacks.  He said that 
his symptoms were worsening at the August 2000 VA 
examination.  Still, the veteran's symptoms were described as 
"improving" by the group leader in August 2000.  The Board 
also notes that the veteran has repeatedly denied having 
suicidal or homicidal thoughts in spite of a past incident 
where he apparently attempted to kill himself.  There was a 
"non-existent" risk of suicide as of August 1999.  

The Board has concluded that the next higher evaluation is 
not warranted because there the preponderance of evidence 
shows that the disorder is not manifested by occupational and 
social impairment with reduced reliability and productivity.  
In this case, there is no evidence of record that the veteran 
has a flattened affect, and while there was one finding made 
in August 2000 that his rate and flow of speech was 
accelerated, the record does not contain any evidence of 
circumstantial, circumlocutory, or stereotyped speech.  The 
veteran has indicated that he experiences panic attacks, but 
he has not reported that these panic attacks occur more than 
once a week.  He also said that the panic attacks were short 
in length, and they did not appear to significantly affect 
his employment during his long work history.  The evidence 
does not show that there is a clinical difficulty in 
understanding complex commands, and although there was one 
finding that there was mild impairment in memory, the record 
does not contain evidence of retention of only highly learned 
material or forgetting to complete tasks.  Further, the 
veteran's judgment was moderate, according to a treatment 
record from as of May 2000.  There is no evidence of impaired 
abstract thinking or fundamental disturbances of motivation 
and mood.  In terms of difficulty in establishing and 
maintaining effective work and social relationships, the 
veteran maintained employment for a significant period of 
time after his separation from military duty, he has 
maintained his marriage for many decades, and he apparently 
attends various functions such as veteran's meetings on a 
regular basis.  In fact, the veteran was able to successfully 
raise four children into adulthood, which would not show that 
he is having significant impairment in his social 
functioning.

In summary, based on a combination of the veteran's GAF 
scores, the symptoms that he has presented at VA examinations 
in August 1999 and August 2000, and at outpatient therapy 
sessions, the Board concludes that an evaluation in excess of 
30 percent is not warranted for the anxiety disorder with 
PTSD.  The veteran obviously had significant stressors during 
combat duty during World War II, but the criteria for the 
next higher rating of 50 percent simply have not been met.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-55 (1990).

Further, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that, in this case, the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran's psychiatric 
disability has resulted in frequent hospitalizations or 
caused a marked interference in the veteran's employment.  
The Board is therefore not required to refer this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

